Citation Nr: 1522662	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disorder, including as due to exposure to Agent Orange and as secondary to diabetes mellitus.

2.  Entitlement to a disability rating in excess of 60 percent for diabetes mellitus.

3.  Entitlement to an effective date earlier than May 1, 2014, for the award of special monthly compensation (SMC) at the housebound rate.  

4.  Entitlement to compensation for a back disorder under the provisions of 38 U.S.C.A. § 1151.  

5.  Entitlement to compensation for a right shoulder disorder under the provisions of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Regarding the Veteran's claim of entitlement to service connection for a heart disorder, the Board notes that this claim was previously denied in a final May 2006 rating decision, then characterized as valvular insufficiency and hypertension.  In a January 2012 rating decision, the RO also denied entitlement to service connection for ischemic heart disease.  The United States Court of Appeals for Veterans Claims (Court) has addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5. 

The evidence of record includes several diagnoses pertaining to the Veteran's heart, including valvular insufficiency, hypertension, and atrial fibulation with rapid ventricular response.  Additional symptoms of angina, fatigue, edema, palpitations, muscle spasms, and rapid heartbeat, have also been noted.  In light of the Court's holding in Clemons and the medical evidence of record reflecting various diagnoses and symptoms pertaining to the Veteran's heart, the Board has expanded the issue on appeal to include all heart disorders.  

As support for his claims, the Veteran testified at a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file.  

In January 2014, the Board remanded the claims as listed on the first page of this decision, as well as a claim of entitlement to service connection for a left foot disability, to include as secondary to his service-connected diabetes mellitus.  In a July 2014 rating decision, the RO granted entitlement to service connection for neuropathy of the left lower extremity.  As will be discussed below, this July 2014 rating decision represents a full grant of the Veteran's claim of entitlement to service connection for a left foot disorder.  Thus, the claim is no longer in appellate status.   

Additionally, a January 2015 rating decision increased the Veteran's disability rating for his diabetes mellitus to 60 percent, effective from February 3, 2009, the date of receipt of his claim for an increased rating.  

The issues of entitlement to compensation for low back and right shoulder disorders under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of entitlement to service connection for a heart disorder in a May 2006 rating decision.  The Veteran was notified of the decision, but he did not file an appeal. 

2.  Evidence obtained since the May 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disorder.  

3.  The preponderance of the evidence shows that the Veteran's currently diagnosed heart disorders are not related to service, to include as due to his exposure to Agent Orange; did not manifested to a compensable degree within one year of service separation; and, were not caused or aggravated by a service-connected disability.

4.  The Veteran's diabetes mellitus does not require more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

5.  The Veteran is in receipt of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD) and at least a combined rating of 60 percent for additional service-connected disabilities effective from February 3, 2009.  


CONCLUSION OF LAW

1.  The May 2006 rating decision which denied entitlement to service connection for a heart disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for a disability rating in excess of 60 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).

5.  Effective from February 3, 2009, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

To reopen a previously denied claim, this VCAA notice must:  (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was notified of these requirements in March 2009 letter, which was issued prior to the April 2006 denial of his claim on the merits.  

Additionally, the Board finds that VA has satisfied its duty to notify under the VCAA with regards to his claim for an increased rating.  Specifically, the March 2009 letter also advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran was also afforded VA examinations in March 1989, April 2006, March 2009, January 2011, May 2014, and October 2014 in conjunction with the claims on appeal.  

All of the actions previously sought by the Board through its prior remand have been completed.  Indeed, VA treatment records were obtained and VA examinations were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence

The Veteran's claim of service connection for a heart disorder was previously denied in a May 2006 rating decision.  The Veteran did not file any statement indicating disagreement with the prior decision, or submit relevant evidence within one year following its issuance.  In fact, the next statement received by VA from the Veteran was his February 2009 petition to reopen the claim.  Accordingly, the May 2006 rating decision is now final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  

Generally, a claim that has been finally denied by an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  In this case, however, since the Veteran's claim was last denied, there was a regulatory change which now permits a presumption of service connection for ischemic heart disease for those exposed to Agent Orange.  While the Veteran has not specifically argued for presumptive service connection for his heart disorder, the Board finds that this is a reasonable inference since he has successfully established his entitlement to service connection for diabetes pursuant to this theory.  Therefore, the change in the regulatory landscape requires the Veteran's claim be considered directly on its merits.  

II.  Service Connection - Laws and Regulations

The Veteran contends that suffers from a heart disorder that is either directly due to his military service, to include his conceded exposure to Agent Orange, or secondarily by way of his service-connected diabetes mellitus.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307, 3.309, Veterans who served in Vietnam are generally presumed to have been exposed to herbicides, including Agent Orange, and in turn service connection may be presumed for certain disabilities.  Ischemic heart diseases is among the disabilities for which service connection may be presumed.  Here, the Veteran has already established his entitlement to service connection for diabetes mellitus as a result of his exposure to Agent Orange.  As such, this fact is not contested.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014). 

Service treatment records show the Veteran served in the republic of Vietnam.  However, there are no complaints, treatment, or diagnoses pertaining to the Veteran's claim for a heart disorder during his military service, to include any indication of relevant symptomatology commonly associated with heart disorders (i.e., chest pain, difficulty breathing, etc).  

Numerous VA and private treatment records have been associated with the claims file dating until 2014.  The Veteran has been variously diagnosed with hypertension, angina, non-obstructive coronary artery disease, paroxysmal supraventricular tachycardia, and congestive heart failure secondary to atrial fibrillation.  These records indicate the earliest complaints pertaining to chest pain were in the 1980s.  In this respect, a January 1989 VA treatment record notes the Veteran's complaints of recurrent chest pain and diagnosis of mild hypertension.  The treating physician also indicates the etiology of the pain and hypertension is unknown.  Thus, while these records conclusively establish the Veteran has a current heart disability, they do not also contain an etiological opinion either attributing the variously diagnosed heart disabilities to the Veteran's military service, either as a result of his exposure to Agent Orange, or secondarily due to his diabetes mellitus.  

The Veteran underwent a VA examination in March 1989.  The VA examiner noted the Veteran's complaints of chest pain.  An examination revealed the heart had a good, regular rhythm with no apparent ectopic murmurs, gallops, thrills or rubs.  However, his EKG was found to be abnormal, showing nonspecific T-wave abnormalities.  The VA examiner stated that intraventricular conduction delays and cath studies were not available at the time of this examination.  Consequently, the VA examiner provided a diagnosis of history of chest pain, etiology by history is to be vasospasm of coronary arteries.  

In April 2006, the Veteran was provided a VA examination concerning his service-connected diabetes.  The VA examiner reviewed the Veteran's claims file and considered all the evidence of record.  The VA examiner again noted the Veteran's history chest pain and also noted it was due to emotional upset and posttraumatic stress disorder (PTSD).  Further, a physical examination revealed regular rhythm of the heart, and the absence of murmurs or clicks.  Ultimately, the VA examiner provided diagnoses of valvular insufficiency and hypertension, but determined it was not a complication of his diabetes due to his normal kidney function and due to the duration of his diabetes.  X-rays also showed a normal chest.  

The Veteran was examined in January 2011 specifically in an attempt to confirm a diagnosis of ischemic heart disease.  The VA examiner specifically determined the Veteran does not have ischemic heart disease.  In reaching this conclusion, the VA examiner reviewed the Veteran's claims file, to include prior echocardiograms.  Further, the examiner stated the Veteran stated he had not had a myocardial infarction or stents.  While it was noted the Veteran has an irregular heart beat due to atrial fibrillation/ flutter, a heart catheterization in 2007 showed luminal irregularities non obstructive coronary artery disease, with final impression of no significant coronary artery disease because he has no blockage.  

The Veteran was again examined for ischemic heart disease in May 2014.  The VA examiner provided a diagnosis of ischemic heart disease due to his diagnosed non-obstructive coronary artery disease and congestive heart failure secondary to atrial fibrillation/ flutter.  It was also noted the Veteran requires continuous medications for heart disease.  Finally, the VA examiner referenced an echocardiogram dated in March 2014 that showed left ventricular ejection fracture of 40 percent.  An etiological opinion was not provided.  

In October 2014, the RO obtained an addendum opinion to determine the etiology of the Veteran's diagnosed heart disabilities from the VA examiner who conducted the May 2014 examination.  The VA examiner stated that it was less likely than not the Veteran currently has ischemic heart disease.  As a rationale, the VA examiner noted that in May 2014, there was no evidence that he had ischemic heart disease because all his previous heart catheterizations had only shown non-obstructive coronary artery disease, which means that although there was mild disease or small blockages in his coronary arteries, these were not enough to cause significant blockages to stop the blood flow to the pericardium and cause ischemia to the heart muscle.  Further, ischemic heart disease encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  The examiner stated that if diabetes mellitus, Type II, is not controlled it can progress to the point of causing small vessel disease, which is a condition in which the small arteries in the heart become narrowed.  Small vessel disease causes signs and symptoms of heart disease, such as chest pain (angina).  Small vessel disease causes symptoms but is not considered ischemic heart disease.  As such, the VA examiner concluded the Veteran does not have ischemic heart disease.  

Regarding specifically the question of secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Here, however, there is no evidence that the Veteran's diagnosed heart disorders are due to or aggravated by the Veteran's diabetes mellitus.  In fact, the April 2006 VA examiner specifically determined the Veteran's diagnosed disorders were not a complication of his diabetes due to his normal kidney function and due to the duration of his diabetes.  There has been no medical evidence provided to refute the April 2006 VA examiner's findings.  Therefore, entitlement to service connection on a secondary basis is not established.  Id.  

Finally, the Board has considered the Veteran's and other lay statements in support of his claim.  The Veteran is certainly competent to state when he was initially diagnosed with various heart disorders and to describe any identifiable symptoms.  Lay persons, however, are not competent to attribute this disability to either a diagnosis of diabetes, or his military service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He also is not competent to state what caused any underlying symptoms.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  However, the Federal Circuit Court also went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Even in other precedent cases the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Because the preponderance of the evidence shows that the Veteran's heart disorders are not attributable to the Veteran's military service under any theory of entitlement, service connection must be denied. 

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran was granted service connection for diabetes mellitus in an April 2003 rating decision, with an initial 20 percent disability rating assigned.  In September 2005, he filed a claim for an increased rating for this disability.  The March 2009 rating decision on appeal denied a disability rating in excess of 20 percent; however, a January 2015 rating decision issued during the pendency of the appeal increased his rating to 60 percent, effective from February 3, 2009, the date of receipt of the claim for an increased rating.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 60 percent evaluation is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least one or 2 hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Note (1) to Diagnostic Code 7913 instructs the rating board to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

The evidence of record includes the report of VA compensation examinations dated in March 2009 and May 2014, and VA treatment records through 2014.  

As an initial matter, the Board notes there are a significant number of VA treatment records associated with the claims file.  These records indicate the Veteran's diabetes is either uncontrolled or poorly controlled, and he requires the use of insulin.  In addition, the Veteran is on a restricted diet and his activities are regulated.  Nevertheless, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year at any point during this appeals period.  

The March 2009 VA compensation examiner noted the Veteran's diabetes requires the use of both insulin treatment and oral medications.  Additionally, at the time of this examination, the Veteran was on a special diet but his activities were not restricted.  Following an examination of the Veteran and a review of the claims file, the VA examiner determined there was no evidence of visual impairment, kidney disease, neurological disease, amputation, peripheral edema, or other diabetic conditions.  The examiner noted there was a history of cardiovascular disease but this pre-dated the diagnosis of diabetes by 20 years and was not a condition made worse or increased in severity as a result of the diabetes.  

Following the March 2009 VA examination, the record reflects the Veteran continued to receive treatment at VA.  A June 2009 VA treatment record notes the Veteran refused to take any more insulin and that he did not see the use of it.  Continued monitoring of the Veteran's condition shows that his insulin was increased in September 2014.  

Following the Board's January 2014 remand, the Veteran was afforded a VA examination in May 2014 to reassess the severity of his diabetes.  At that time, it was noted the Veteran requires more than 1 insulin shot a day, was on a special diet, but his activities were not restricted.  The examiner also noted the Veteran visits his physician less than 2 times per month for episodes of ketoacidosis or hypoglycemic reactions.  Additionally, he had not been hospitalized for either episodes of ketoacidosis or hypoglycemic reactions in the past year.  The examiner noted the presence of diabetic retinopathy, diabetic neuropathy, and diabetic nephropathy.  

To summarize, at no time during this period on appeal was there any evidence the Veteran's diabetes mellitus was characterized by episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations of at least three times in the past year.  The evidence does reflect the Veteran's continued use of insulin, oral medications, diet restrictions, and regulations of activities to control his diabetes.  However, without episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, the criteria for a 100 percent rating for diabetes mellitus have not been met.  38 C.F.R. § 4.119.  The 60 percent rating presently assigned most closely approximates the severity of the Veteran's diabetes as evidenced by the clinical records and VA examination reports. 

Again, Note (1) to Diagnostic Code 7913 instructs the rating board to separately rate compensable residuals of diabetes.  Here, however, the Board notes that a January 2015 rating decision granted the Veteran separate ratings for nephropathy and bilateral lower extremity neuropathy as residuals of his diabetes.  To date, the Veteran has not filed a notice of disagreement with either the initial ratings or effective dates assigned to those disabilities.  In Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011), the United States Court of Appeals for Veterans Claims (Court) held that "[b]ifurcation of a claim generally is within the Secretary's decision."  As such, the Board concludes that these residuals of the Veteran's diabetes mellitus have been separately adjudicated and the Board does not have jurisdiction over the.

Further, the Board notes that the Veteran did have several ophthalmological consults during the pendency of this appeal.  Further, the May 2014 VA examiner noted the presence of diabetic retinopathy per the report of an October 2013 treatment record.  However, it appears that the reference of diabetic retinopathy was only an assessment as opposed to an actual diagnosis since two VA treatment records from October 2013 specifically noted there was no diabetic retinopathy.  In addition, the Veteran himself has not alleged to suffer from an eye disorder as a result of his diabetes.  Thus, a separate rating for a visual disability is not warranted.  Any vision fluctuations associated with his changes in blood sugar during the period on appeal have been considered as part of the rating for his diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913).  

The Board additionally notes that the evidence of record does not indicate the presence of cardiovascular disease, amputation, or "other" diabetic conditions.  There is no indication in the record showing a compensable level of disability as to any other potential residual to diabetes.  Thus, the rating under Diagnostic Code 7913 is found to encompass all elements of this Veteran's diabetes process.  There is no basis for finding that a separate rating is warranted.  

      Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for the Veteran's diabetes contemplate the current severity of that disability.  The Veteran's diabetes is characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to this disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with this disability is consistent with the degree of disability addressed by the respective evaluations.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when all of his service connected disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

	Special Monthly Compensation (SMC)

Additionally, the Board notes the Veteran is in receipt of SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s).  Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Here, as a result of the January 2015 rating decision which increased the Veteran's diabetes mellitus rating to 60 percent, effective from February 3, 2009, the Veteran had a single disability rated at 100 percent (PTSD) and has additional service-connected disabilities independently ratable at 60 percent.  Thus, the Veteran is entitled to SMC at the housebound rate, effective February 3, 2009.

      Entitlement to a TDIU

The Board also notes that the Court has held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is in effective for the entire period on appeal, the issue of entitlement to a TDIU is moot.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)). 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart disorder is denied.

Entitlement to a disability rating in excess of 60 percent for diabetes mellitus is denied.  

Entitlement to an effective date of February 3, 2009 for the grant of SMC at the housebound rate is granted. 


REMAND

Finally, in an April 2014 rating decision, the RO denied entitlement to compensation for low back and right shoulder disorders under the provisions of 38 U.S.C.A. § 1151.  In November 2014, the Veteran submitted a notice of disagreement (NOD) with respect to these claims.  See 38 C.F.R. § 20.201 (2014).  To date, the RO has not issued the Veteran a statement of the case (SOC) in response to the timely NOD.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC as to his claims seeking entitlement to compensation for low back and right shoulder disorders under the provisions of 38 U.S.C.A. § 1151, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


